DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.


Allowable Subject Matter
3.	Prosecution on the merits of this application is reopened on claims 1-15 are considered unpatentable for the reasons indicated below: 
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 2011/0106039; claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2011/0106039.


.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘first distance (L1) is less than the second distance (L2)’ and ‘the third distance (L3) is less than the fourth distance (L4)’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first distance L1 being greater than the second distance L2 as seen in Figures 2 and 3 of the present application, does not reasonably provide enablement for the first distance L1 being less than the second distance L2.  Similarly, in claim 6, the specification, while being enabling for the third distance L3 being greater than the fourth distance L4 as seen in Figures 2 and 3 of the present application, does not reasonably provide enablement for the third distance L3 being less than the fourth distance L4 .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 12 and  14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	Claim 12 recites the limitation “third belt layer and fourth belt layer” and  “fourth and sixth plurality of elastic strands in the fourth and sixth zone” in lines 3-6;
claim 14 recites the limitation “ optional fifth plurality of elastic strands” in line 4; and the limitation "third and fourth belt layer" in line 5.  There is insufficient antecedent basis for the limitations in the claim.  It appears, Applicant intended claims 12 and 14 to depend from claim 2 where these limitations are present. Correction is required. 


Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-8 and 11, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. US 2011/0106039.

As to claim 1, Saito teaches an absorbent article 210 comprising: a longitudinal X and transverse Y dimension; a front waist region 213 comprising a front waist edge 240a; a rear waist region 214 comprising a rear waist edge 240b; a crotch region 215 extending between the front 213 and rear waist 214 region; a center chassis 212 comprising a first transverse chassis end edge 262, a second transverse chassis end edge 263, a first longitudinal chassis side edge and a second longitudinal chassis side edge (Figures 1 and 2), 

a liquid permeable topsheet 246, a liquid impermeable backsheet 247, and an absorbent core 249 disposed between the topsheet and the backsheet (Figures 2 and 3; paragraph 0100);

 a first belt 217 is provided in the rear waist region 214 and comprises a first belt layer 240 disposed on an interior surface of the first belt 217 (paragraph 0097), a second belt layer 241 disposed on an exterior surface of the first belt 217 (paragraph 0097) and elastic stands 230,231,232 extending substantially along the transverse direction disposed between the first belt layer 240 and the second belt layer 241 (paragraphs  0097-0098, 0109; Figures 2, 4, and 5); 

wherein the first belt 217 comprises a first zone 225, a second zone 226 and a third zone 227, the first zone 225 being provided adjacent to and including the rear waist edge 240b (Figure 2), and the second zone 226 being provided between the first 225 and third zone 227 in longitudinal direction of the absorbent article (Figure 2; paragraphs 0094-0095, 0098); 

wherein the elastic strands 230 of the first zone 225 comprise a first plurality of elastic stands 230 that are attached to one or both of the first belt layer 240 and the second belt layer 241 at or adjacent the transversally opposing ends of the first plurality of elastic strands 230 (paragraphs 0097-0098; Figure 4);

 wherein the first belt layer 240 and second belt layer 241 are joined to each other between pairs of elastic strands of the first plurality of elastic strands in the first zone 225 (paragraphs 0097, 0099); 

wherein the elastic strands 231 of the second zone 226 comprise a second plurality of elastic strands 231 that are attached to one or both of the first belt layer 240 and second belt layer 241 along substantially the complete length of the elastic strands (Figures 2 and 4; paragraphs 0096-0098, 0109); 

wherein the elastic strands 232 of the third zone 227 comprise a third plurality of elastic strands 232 that are attached to one or both of the first belt layer 240 and the second belt layer 241 at or adjacent the transversally opposing ends of the third plurality of elastic strands (Figure 4); and 

wherein the first belt layer 240 and second belt layer 241 are joined to each other between pairs of elastic strands of the third plurality of elastic strands in the third zone 227 (paragraphs 0097-0099). As to claim 2, Note: the second belt contains the same elements as the first belt 217 and all components will have the same notations with the addition of “’” to differentiate the elements of the second belt 216 from the first belt 217.  the absorbent article of claim 1 further comprising a second belt 216, wherein the second belt 216 is provided in the front waist region 213, the second belt 216 comprising: 

a third belt layer (the examiner will note as 240’) disposed on an interior surface of the second belt (paragraph 0097), a fourth belt layer (the examiner will note as 241’) disposed on an exterior surface of the second belt  216 (paragraph 0097) and 

elastic stands 230,231,232,extending substantially along the transverse direction disposed between the third belt layer 240’  and the fourth belt layer 241’; 

a fourth zone 225’, a fifth zone 226’ and a sixth zone 227’ (Figure 2); 

the fourth zone 225’ being provided adjacent to and including the front waist edge 240a, and the fifth zone 226’ being provided between the fourth 225’ and sixth zone 227’ in longitudinal direction of the absorbent article (Figure 2); 

wherein the elastic strands of the fourth zone 225’ comprise a fourth plurality of elastic stands 230’ that are attached to one or both of the third belt layer 240’ and the fourth belt layer 241’ at or adjacent the transversally opposing ends of the fourth plurality of elastic strands (Figure 2; paragraphs 0097-0098); 

wherein the third belt layer 240’ and fourth belt layer 241’ are joined to each other between pairs of elastic strands of the fourth plurality of elastic strands in the fourth zone 225’ (paragraphs 0098, 0099) ; 

wherein the elastic strands of the fifth zone 226’ comprise a fifth plurality of elastic strands 231’ that are attached to one or both of the third belt layer 240’ and the fourth belt layer 241’ along substantially the complete length of the elastic strands (Figure 2; paragraphs 0096-0098); 

wherein the elastic strands of the sixth zone 227’ comprise a sixth plurality of elastic strands 232’ that are attached to one or both of the third belt layer 240’ and the fourth belt layer 241’ at or adjacent the transversally opposing ends of the elastic strands (paragraphs 0096-0098); and

 wherein the third belt layer 240’ and the fourth belt layer 241’ are joined to each other between pairs of elastic strands of the sixth plurality of elastic strands 232’  in the sixth zone 227’ (Figures 2 and 4). As to claim 3,  the absorbent article 210 is a pant (Figure 1) and wherein the first belt 217 comprises first and second longitudinal belt side edges 220 and the second belt 213 comprises third and fourth longitudinal belt side edges 219, wherein the first longitudinal belt side edge 220 of the first belt 217 is joined to the third longitudinal belt side edge 219 of the second belt 216 to form a first side seam 222, and the second longitudinal belt side edge of the first belt is joined to the fourth longitudinal belt side edge of the second belt to form a second side seam 222 (Figure 1, paragraph 0094). As to claim 4,  the first and second belt are put in an overlapping configuration such that the front and rear waist edges coincide with each other, the second zone and the fifth zone partly overlap – where the belts overlap at side seams 222 (Figure 1). As to claim 5, the second zone 226 is disposed at a first distance L1 longitudinally offset from the rear waist edge 240b of the absorbent article (Figure 2), the fifth zone 226’  is disposed at a second distance (L2) longitudinally offset from the front waist edge  240a.  As discussed in the rejection of claims 5 and 6 under 112 first paragraph, the first distance (L1) is greater than the second distance (L2) as shown in the present application Figures 2 and 3 and which Saito also shows in Figure 2. As to claim 6, the third zone 227 is disposed at a third distance (L3) longitudinally offset from the rear waist edge 240b of the absorbent article, the sixth zone 227’ is disposed at a fourth distance (L4) longitudinally offset from the front waist edge of the absorbent article.  As discussed in the rejection of claims 5 and 6 under 112 first paragraph, the third distance (L3) is greater than the fourth distance (L4) as shown in the present application Figures 2 and 3 and which Saito also shows in Figure 2. As to claim 7,  the first belt 217 has a first transverse belt end region adjacent to the first longitudinal belt side edge 220, a second transverse belt end region adjacent to the second longitudinal belt side edge 220, and a first central belt region 228B between the first and second transverse belt end regions (Figures 1 and 4), 

wherein the elastic strands of the third plurality of elastic strands 232 and at least some of the second plurality of elastic strands are severed to form discontinuous elastic strands with a first segment disposed in the first transverse belt end region and a second segment disposed in the second transverse belt end region (Figure 4, paragraph , wherein the first central belt region is free of the severed elastic strands from the third plurality of elastic strands and is free of the severed elastic strands of the second plurality of elastic strands (Figure 4; paragraph 0096). As to claim 8, the second belt  216 has a third transverse belt end region adjacent to the third longitudinal belt side edge 219, a fourth transverse belt end region adjacent to the fourth longitudinal belt side edge 219 (Figures 1 and 2), and 

a second central belt region 228A between the third and fourth transverse belt end regions 219 (Figures 1 and 4), 

wherein the elastic strands of the sixth plurality of elastic strands 227’ and at least some of the fifth plurality of elastic strands 226’  are severed to form a third segment disposed in the third transverse belt end region and a fourth segment disposed in the fourth transverse belt end region, wherein the second central belt region 228A is free of the severed elastic strands from the sixth plurality of elastic strands and is free of the severed elastic strands of the fifth plurality of elastic strands (Figures 1, 4, and paragraph 0096). As to claim 11, the first transverse end edge 263 of the center chassis 212 coincides with the rear waist edge of the absorbent article and/or the second transverse end edge 262 of the center chassis 212 coincides with the first waist edge of the absorbent article (Figure 2; paragraphs 0103,0114). As to claim 12, the first belt 217, the first belt layer and second belt layer 216 are adhesively joined to each other between pairs of elastic strands of the first and third plurality of elastic strands (paragraphs 0097-0099) in the first and third zone 225, 227, and wherein, in the optional second belt 216, the third belt layer 240’ and fourth belt layer 241’ are adhesively joined to each other between pairs of elastic strands of the fourth  and sixth plurality of elastic strands in the fourth 225’ and sixth zone 227’  (Figures 1, 2, and 4; paragraphs 0097-0099, 109). As to claim 14, the elastic strands of the second plurality of elastic strands 231 are continuously attached to one or both of the first 240 and second 241 belt layer along the complete length of the elastic strands by adhesive, and the elastic strands of the optional fifth plurality of elastic strands 226’ are continuously glued to one or both of the third 240’ and fourth belt layer 241’ along the complete length of the elastic strands by adhesive (Figures 1, 2, and 4; paragraphs 0097-0099, 0109) . As to claim 15, the elastic strands of the second plurality of elastic strands differ from the elastic strands of the first and/or third plurality of elastics in one or more properties selected from the group consisting of: strain of the elastic strands (paragraphs 0115-0116, 0119), distance between neighboring elastic strands (Figure 2; paragraph 0122), number of elastic strands (paragraph 0122) forming the plurality of elastic strands and denier of the elastic strands (paragraphs 0121).

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 9, 10,  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2011/0106039.

As to claims 9 and 10, Saito does not teach a peak extension force and level of
contraction values of the various zones of the first and second belts. However, Saito does teach differences in extension and contraction forces between the zones for the benefit of providing a fitness to the wearer’ body of one elasticized region that is not adversely affected by stretching of another elasticized region and maintain close contact with the body where desired (paragraphs 0115-0116, 0161-0162).  It would have been
obvious to one having ordinary skill in the art at the time the invention was originally
filed to provide the claimed peak extension force since Saito teaches the general
condition of modifying the stress profile and elongation percentage  to a desired fit and comfort of the absorbent article. Determining the amount of the peak extension force in each zone would be obvious to one of ordinary skill in the art through routine experimentation.


As to claim 13, wherein some of the elastic strands of the first belt 217 and/or the optional second belt 216 are arranged in one or more sets as one or more concentrated arrays – where the arrays are zones 225, 226, and 227.  Saito does not specifically teach each concentrated array consists of two to four elastic strands. Saito teaches each zone contains at least one strand (Figure 4)and the number of elastics 230 is four, the number of second elastics is five and the number of third elastics 232 is seven.  Saito teaches the number and distance between the strands can be varied depending on the tensile stress required by each respective elasticized regions (paragraph 01225).   Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Saito with the claimed number of strands and distance of the gaps as claimed since one could determine by routine experimentation the strands and spacing needed to create a desired fit of the article depending on the intended use such as for infants or adults. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781